DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 2/26/2021, claims 1 – 21 are pending for examination. This action is final.
Response to Amendment
Acknowledgement is made claims 1, 8, and 15 are amended and pending examination.
Response to Arguments
Applicant’s arguments, found on pages 13 – 14 of Remarks dated 2/26/2021, wherein Applicant alleges, “Lissack fails to disclose ‘based on a plurality of static policies, collecting, over a time block, network traffic data associated with a plurality of data requests to one or more computer applications, wherein the plurality of static policies includes network parameter values uniformly sampled from a range of network parameter values, wherein the plurality of static policies including the network parameter values is propagated to and used by a plurality of user devices in making the plurality of data requests’,” have been fully considered and found persuasive. The prior art of record fails to teach the presently amended claims. However, based upon further consideration of the claims as a whole, a new rejection is presented herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lissack (US 2015/0127789 A1) in view of Holcombe (US 9,313,604 B1).
Regarding claim 1, Lissack teaches a computer-implemented method, comprising: 
based on a plurality of static policies, collecting, over a time block, network traffic data associated with a plurality of data requests to one or more computer applications (distributed NCSs are configured to collect network traffic data during a time interval wherein the data may originate from or be directed to applications on network devices (Lissack Paragraph [0022]) NCSs (network configuration servers) are programmed with traffic classification procedures and rules (policies) (Lissack Paragraph [0019]) data traffic in the network may be data requests (Lissack Paragraphs [0063] and [0066])), wherein the collected data associated with the network traffic is used as input in making the security and management decisions, and aggregating network traffic on an addressable basis to be provided to the NCSs (Lissack Paragraph [0022]) wherein the sampled data may include all of the possible metrics (Lissack Paragraph [0033])); 
using one or more specific values for one or more specific scope-level fields to identify a specific scope in a data request space represented in the network traffic data, wherein the one or more specific scope-level fields are selected from a set of data request related fields (categorizing data traffic based upon different sets of network endpoints, such as IP address of the destinations, sources of traffic, kinds of applications, client information, etc… (Lissack Paragraph [0024])); 
determining, based at least in part on the network traffic data, traffic shares for a plurality of combinations of values (requirements) for one or more specific sub-scope-level fields, wherein the one second data structure may be generated to model further classification of the traffic units into narrower categories, including indexing information such as destination or source IP addresses (Lissack Paragraph [0026]) traffic latency requirements or goals are associated with specific nodes, and traffic categories may be defined as such (Lissack Paragraph [0051]));
identifying, within the specific scope based on the traffic shares for the plurality of combinations of values (bandwidth and latency requirements) for the one or more specific sub-scope-level fields, one or more specific sub scopes, wherein the one or more specific sub scopes correspond to one or more specific combinations of values for the one or more specific sub-scope-level fields (traffic categories may be comprised in a tree structure, wherein category mappings may depend from parent mappings (Lissack Paragraph [0026]) categories are arranged in parent and child relationships wherein the child nodes may not exceed the bandwidth limit of the parent node (Lissack Paragraph [0035])); 
determining (a) one or more customized network strategies developed specifically for handling new data requests within the one or more specific sub 2Docket No. A3227US (80011-0023) scopes (determining the hierarchy of traffic categories is performed together with the determination of various network configuration options such as bandwidth limits, latency goals or constraints, and so on, for each of the categories (Lissack Paragraph [0023])) and (b) an exclusion network policy for handling new data requests outside the one or more specific sub scopes (within a graph where nodes represent the configuration network options (Lissack Paragraphs [0052 – 0053]), node 530 represents a generic “other” traffic category with its own bandwidth limit which further includes “miscellaneous or unclassified traffic that is not represented by any other leaf node) (Lissack Paragraph [0053] and Fig. 5)); 
propagating, to one or more user devices the customized network strategies and the exclusion network policy, wherein the one or more user devices are at least in part configured by the customized determining a procedure used to classify the given network packets based upon the hierarchy and network configuration options, and grouping the traffic categories and rules as traffic classification metadata (Lissack Paragraph [0023]) pushing the classification metadata based upon the traffic categories in specific nodes in the network, for implementation of throttling or delaying network transmissions by the nodes based on the classification data (Lissack Paragraphs [0028 – 0029])), and wherein the customized network strategies and the exclusion network policy are to be used by the one or more user devices to make one or more new data requests to the one or more computer applications (using the received metadata, traffic units may be subsequently classified into the appropriate categories at the target node and various network transmissions may be scheduled and delayed in accordance with the network configuration options such as bandwidth limits or latency requirements indicated for their respective traffic categories (Lissack Paragraph [0028])).
Lissack fails to teach wherein the plurality of static policies including the network parameter values is propagated to and used by a plurality of user devices in making the plurality of data requests.
However, in analogous art, Holcombe teaches wherein the plurality of static policies including the network parameter values is propagated to and used by a plurality of user devices in making the plurality of data requests (throttling client receives a throttling policy from a server and based upon the received policy makes a determination of the throttling of requests from the client device (Holcombe Col. 11 Line 37 – Col. 12 Line 4) throttling network service access of one or more clients (Holcombe Col. 1 Line 60 – Col. 2 Line 29)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Holcombe related to distributing policies to clients to be used in making requests to network services and apply them to the teachings of Lissack for the purpose (Holcombe Col. 1 Lines 6 – 17).

Regarding claim 3, Lissack and Holcombe teach the method as recited in Claim 1, wherein the one or more specific combinations of values for the one or more specific sub-scope-level fields are associated with one or more top traffic shares among all traffic shares with which the plurality of 4Docket No. A3227US (80011-0023) combinations of values for the one or more specific sub-scope-level fields is associated (set of networking requirements may be host and/or application dependent, and lead to different sets of networking configuration parameters  as they are customized for each node (Lissack Paragraph [0023]) specific modifications to a category may be based upon the traffic categories popularity (Lissack Paragraph [0056])).  

Regarding claim 4, Lissack and Holcombe teach the method as recited in Claim 1, further comprising: determining whether the one or more customized network strategies satisfy one or more of: 
a confidence criterion or a statistical significance criterion (bandwidth distribution configuration may be based on traffic categories which are more popular (Lissack Paragraph [0056])).  

Lissack teaches a non-transitory computer readable medium storing a set of computer instructions (Lissack Paragraph [0086]) which, when executed by one or more computer processors, causes the one or more computer processors to perform: 
based on a plurality of static policies, collecting, over a time block, network traffic data associated with a plurality of data requests to one or more computer applications (distributed NCSs are configured to collect network traffic data during a time interval wherein the data may originate from or be directed to applications on network devices (Lissack Paragraph [0022]) NCSs (network configuration servers) are programmed with traffic classification procedures and rules (policies) (Lissack Paragraph [0019]) data traffic in the network may be data requests (Lissack Paragraphs [0063] and [0066])), wherein the collected data associated with the network traffic is used as input in making the security and management decisions, and aggregating network traffic on an addressable basis to be provided to the NCSs (Lissack Paragraph [0022]) wherein the sampled data may include all of the possible metrics (Lissack Paragraph [0033])); 
using one or more specific values for one or more specific scope-level fields to identify a specific scope in a data request space represented in the network traffic data, wherein the one or more specific scope-level fields are selected from a set of data request related fields (categorizing data traffic based upon different sets of network endpoints, such as IP address of the destinations, sources of traffic, kinds of applications, client information, etc… (Lissack Paragraph [0024])); 
determining, based at least in part on the network traffic data, traffic shares for a plurality of combinations of values (requirements) for one or more specific sub-scope-level fields, wherein the one or more specific sub-scope-level fields are selected from the set of data request related fields (second data structure may be generated to model further classification of the traffic units into narrower categories, including indexing information such as destination or source IP addresses (Lissack Paragraph [0026]) traffic latency requirements or goals are associated with specific nodes, and traffic categories may be defined as such (Lissack Paragraph [0051]));
identifying, within the specific scope based on the traffic shares for the plurality of combinations of values (bandwidth and latency requirements) for the one or more specific sub-scope-level fields, one or more specific sub scopes, wherein the one or more specific sub scopes correspond to one or more specific combinations of values for the one or more specific sub-scope-level fields (traffic categories may be comprised in a tree structure, wherein category mappings may depend from parent mappings (Lissack Paragraph [0026]) categories are arranged in parent and child relationships wherein the child nodes may not exceed the bandwidth limit of the parent node (Lissack Paragraph [0035])); 
determining (a) one or more customized network strategies developed specifically for handling new data requests within the one or more specific sub 2Docket No. A3227US (80011-0023) scopes (determining the hierarchy of traffic categories is performed together with the determination of various network configuration options such as bandwidth limits, latency goals or constraints, and so on, for each of the categories (Lissack Paragraph [0023])) and (b) an exclusion network policy for handling new data requests outside the one or more specific sub scopes (within a graph where nodes represent the configuration network options (Lissack Paragraphs [0052 – 0053]), node 530 represents a generic “other” traffic category with its own bandwidth limit which further includes “miscellaneous or unclassified traffic that is not represented by any other leaf node) (Lissack Paragraph [0053] and Fig. 5)); 
propagating, to one or more user devices the customized network strategies and the exclusion network policy, wherein the one or more user devices are at least in part configured by the customized network strategies and the exclusion network policy (determining a procedure used to classify the given network packets based upon the hierarchy and network configuration options, and grouping the traffic categories and rules as traffic classification metadata (Lissack Paragraph [0023]) pushing the classification metadata based upon the traffic categories in specific nodes in the network, for implementation of throttling or delaying network transmissions by the nodes based on the classification data (Lissack Paragraphs [0028 – 0029])), and wherein the customized network strategies and the exclusion network policy are to be used by the one or more user devices to make one or more new data requests to the one or more computer applications (using the received metadata, traffic units may be subsequently classified into the appropriate categories at the target node and various network transmissions may be scheduled and delayed in accordance with the network configuration options such as bandwidth limits or latency requirements indicated for their respective traffic categories (Lissack Paragraph [0028])).
Lissack fails to teach wherein the plurality of static policies including the network parameter values is propagated to and used by a plurality of user devices in making the plurality of data requests.
However, in analogous art, Holcombe teaches wherein the plurality of static policies including the network parameter values is propagated to and used by a plurality of user devices in making the plurality of data requests (throttling client receives a throttling policy from a server and based upon the received policy makes a determination of the throttling of requests from the client device (Holcombe Col. 11 Line 37 – Col. 12 Line 4) throttling network service access of one or more clients (Holcombe Col. 1 Line 60 – Col. 2 Line 29)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Holcombe related to distributing policies to clients to be used in making requests to network services and apply them to the teachings of Lissack for the purpose of throttling requests to network resources. One would be motivated as such as throttling access to (Holcombe Col. 1 Lines 6 – 17).

Regarding claim 10, Lissack and Holcombe teach the non-transitory computer readable medium as recited in Claim 8, wherein the one or more specific combinations of values for the one or more specific sub- scope-level fields are associated with one or more top traffic shares among all traffic shares with which the plurality of combinations of values for the one or more specific sub-scope-level fields is associated (set of networking requirements may be host and/or application dependent, and lead to different sets of networking configuration parameters  as they are customized for each node (Lissack Paragraph [0023]) specific modifications to a category may be based upon the traffic categories popularity (Lissack Paragraph [0056])).  

Regarding claim 11, Lissack and Holcombe teach the non-transitory computer readable medium as recited in Claim 8, wherein the set of computer instructions further comprises computer instructions which, when executed by one or more computer processors, cause the one or more computer processors to perform: 
determining whether the one or more customized network strategies satisfy one or more of: 
a confidence criterion or a statistical significance criterion (bandwidth distribution configuration may be based on traffic categories which are more popular (Lissack Paragraph [0056])).  

Lissack teaches an apparatus, comprising: 
one or more computer processors (Lissack Paragraph [0086]); 
a non-transitory computer readable medium storing a set of computer instructions (Lissack Paragraph [0086]) which, when executed by the one or more computer processors, causes the one or more computer processors to perform: 
based on a plurality of static policies, collecting, over a time block, network traffic data associated with a plurality of data requests to one or more computer applications (distributed NCSs are configured to collect network traffic data during a time interval wherein the data may originate from or be directed to applications on network devices (Lissack Paragraph [0022]) NCSs (network configuration servers) are programmed with traffic classification procedures and rules (policies) (Lissack Paragraph [0019]) data traffic in the network may be data requests (Lissack Paragraphs [0063] and [0066])), wherein the collected data associated with the network traffic is used as input in making the security and management decisions, and aggregating network traffic on an addressable basis to be provided to the NCSs (Lissack Paragraph [0022]) wherein the sampled data may include all of the possible metrics (Lissack Paragraph [0033])); 
using one or more specific values for one or more specific scope-level fields to identify a specific scope in a data request space represented in the network traffic data, wherein the one or more specific scope-level fields are selected from a set of data request related fields (categorizing data traffic based upon different sets of network endpoints, such as IP address of the destinations, sources of traffic, kinds of applications, client information, etc… (Lissack Paragraph [0024])); 
requirements) for one or more specific sub-scope-level fields, wherein the one or more specific sub-scope-level fields are selected from the set of data request related fields (second data structure may be generated to model further classification of the traffic units into narrower categories, including indexing information such as destination or source IP addresses (Lissack Paragraph [0026]) traffic latency requirements or goals are associated with specific nodes, and traffic categories may be defined as such (Lissack Paragraph [0051]));
identifying, within the specific scope based on the traffic shares for the plurality of combinations of values (bandwidth and latency requirements) for the one or more specific sub-scope-level fields, one or more specific sub scopes, wherein the one or more specific sub scopes correspond to one or more specific combinations of values for the one or more specific sub-scope-level fields (traffic categories may be comprised in a tree structure, wherein category mappings may depend from parent mappings (Lissack Paragraph [0026]) categories are arranged in parent and child relationships wherein the child nodes may not exceed the bandwidth limit of the parent node (Lissack Paragraph [0035])); 
determining (a) one or more customized network strategies developed specifically for handling new data requests within the one or more specific sub 2Docket No. A3227US (80011-0023) scopes (determining the hierarchy of traffic categories is performed together with the determination of various network configuration options such as bandwidth limits, latency goals or constraints, and so on, for each of the categories (Lissack Paragraph [0023])) and (b) an exclusion network policy for handling new data requests outside the one or more specific sub scopes (within a graph where nodes represent the configuration network options (Lissack Paragraphs [0052 – 0053]), node 530 represents a generic “other” traffic category with its own bandwidth limit which further includes “miscellaneous or unclassified traffic that is not represented by any other leaf node) (Lissack Paragraph [0053] and Fig. 5)); 
determining a procedure used to classify the given network packets based upon the hierarchy and network configuration options, and grouping the traffic categories and rules as traffic classification metadata (Lissack Paragraph [0023]) pushing the classification metadata based upon the traffic categories in specific nodes in the network, for implementation of throttling or delaying network transmissions by the nodes based on the classification data (Lissack Paragraphs [0028 – 0029])), and wherein the customized network strategies and the exclusion network policy are to be used by the one or more user devices to make one or more new data requests to the one or more computer applications (using the received metadata, traffic units may be subsequently classified into the appropriate categories at the target node and various network transmissions may be scheduled and delayed in accordance with the network configuration options such as bandwidth limits or latency requirements indicated for their respective traffic categories (Lissack Paragraph [0028])).
Lissack fails to teach wherein the plurality of static policies including the network parameter values is propagated to and used by a plurality of user devices in making the plurality of data requests.
However, in analogous art, Holcombe teaches wherein the plurality of static policies including the network parameter values is propagated to and used by a plurality of user devices in making the plurality of data requests (throttling client receives a throttling policy from a server and based upon the received policy makes a determination of the throttling of requests from the client device (Holcombe Col. 11 Line 37 – Col. 12 Line 4) throttling network service access of one or more clients (Holcombe Col. 1 Line 60 – Col. 2 Line 29)).
Holcombe related to distributing policies to clients to be used in making requests to network services and apply them to the teachings of Lissack for the purpose of throttling requests to network resources. One would be motivated as such as throttling access to particular network services can facilitate uptime and help ensure that the various network services have sufficient capacity to provide services to application clients (Holcombe Col. 1 Lines 6 – 17).

Regarding claim 17, Lissack and Holcombe teach the apparatus as recited in Claim 15, wherein the one or more specific combinations of values for the one or more specific sub-scope-level fields are associated with one or more top traffic shares among all traffic shares with which the plurality of combinations of values for the one or more specific sub-scope-level fields is associated (set of networking requirements may be host and/or application dependent, and lead to different sets of networking configuration parameters  as they are customized for each node (Lissack Paragraph [0023]) specific modifications to a category may be based upon the traffic categories popularity (Lissack Paragraph [0056])).  

Regarding claim 18, Lissack and Holcombe teach the apparatus as recited in Claim 15, wherein the set of computer instructions which, when executed by the one or more computer processors causes the one or more computer processors to further perform: determining whether the one or more customized network strategies satisfy one or more of: 
a confidence criterion or a statistical significance criterion (bandwidth distribution configuration may be based on traffic categories which are more popular (Lissack Paragraph [0056])).  

Claims 2, 9, and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Lissack in view of Holcombe and further in view of Anderson et al. (US 2011/0161488 A1), hereinafter “Anderson”.
Regarding claim 2, where Lissack and Holcombe teach the method as recited in Claim 1, further comprising: generating a plurality of entries wherein each entry stores a set of values for the set of data request related fields and a traffic share, among the traffic shares, generated based on data requests that share the set of values for the set of data request related fields (generating data structures for traffic categorizing based upon collected traffic information (Lissack Paragraph [0026])); and wherein the one or more sub scopes are identified based on the plurality of entries (identifying a hierarchy of categories for classifying traffic data based upon collected values (Lissack Paragraphs [0026] and [0035])). Lissack and Holcombe fails to teach a data structure being a data matrix comprising a plurality of matrix rows, wherein each matrix row in the plurality of matrix rows and an entry being matrix rows in the data matrix.
However, in analogous art, Anderson teaches a data structure being a data matrix comprising a plurality of matrix rows, wherein each matrix row in the plurality of matrix rows and an entry being matrix rows in the data matrix (health values collected from network devices used to maintain a matrix of values associated with data requests, wherein particular entries may be a valve of a matrix (Anderson Paragraph [0022]) health measurements stored in a data matrix (Anderson Paragraph [0022])).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Anderson related to a data structure being a data matrix and apply them to the teachings of Lissack and Holcombe for the purpose of applying the known 

Regarding claim 9, where Lissack and Holcombe teach the non-transitory computer readable medium as recited in Claim 8, generating a plurality of entries wherein each entry stores a set of values for the set of data request related fields and a traffic share, among the traffic shares, generated based on data requests that share the set of values for the set of data request related fields (generating data structures for traffic categorizing based upon collected traffic information (Lissack Paragraph [0026])); and wherein the one or more sub scopes are identified based on the plurality of entries (identifying a hierarchy of categories for classifying traffic data based upon collected values (Lissack Paragraphs [0026] and [0035])). Lissack and Holcombe fail to teach a data structure being a data matrix comprising a plurality of matrix rows, wherein each matrix row in the plurality of matrix rows and an entry being matrix rows in the data matrix.
However, in analogous art, Anderson teaches a data structure being a data matrix comprising a plurality of matrix rows, wherein each matrix row in the plurality of matrix rows and an entry being matrix rows in the data matrix (health values collected from network devices used to maintain a matrix of values associated with data requests, wherein particular entries may be a valve of a matrix (Anderson Paragraph [0022]) health measurements stored in a data matrix (Anderson Paragraph [0022])).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the Lissack and Holcombe of Anderson related to a data structure being a data matrix and apply them to the teachings of Lissack for the purpose of applying the known technique 

Regarding claim 16, where Lissack and Holcombe teach the apparatus as recited in Claim 15, generating a plurality of entries wherein each entry stores a set of values for the set of data request related fields and a traffic share, among the traffic shares, generated based on data requests that share the set of values for the set of data request related fields (generating data structures for traffic categorizing based upon collected traffic information (Lissack Paragraph [0026])); and wherein the one or more sub scopes are identified based on the plurality of entries (identifying a hierarchy of categories for classifying traffic data based upon collected values (Lissack Paragraphs [0026] and [0035])). Lissack and Holcombe fail to teach a data structure being a data matrix comprising a plurality of matrix rows, wherein each matrix row in the plurality of matrix rows and an entry being matrix rows in the data matrix.
However, in analogous art, Anderson teaches a data structure being a data matrix comprising a plurality of matrix rows, wherein each matrix row in the plurality of matrix rows and an entry being matrix rows in the data matrix (health values collected from network devices used to maintain a matrix of values associated with data requests, wherein particular entries may be a valve of a matrix (Anderson Paragraph [0022]) health measurements stored in a data matrix (Anderson Paragraph [0022])).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Anderson related to a data structure being a data matrix and apply them to the teachings of Lissack and Holcombe for the purpose of applying the known .

Claims 5, 12, and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Lissack in view of Holcombe and further in view of Mohaban et al. (US 2007/0204036 A1), hereinafter “Mohaban”.
Regarding claim 5, where Lissack and Holcombe teach the method as recited in Claim 1, Lissack and Holcombe fail to teach generating one or more of: an Docket No. A3227US (80011-0023)- 44 -exclusion network policy for one or more other data request segments other than the one or more specific sub scopes in the specific scope, or a catch-all network policy for data requests that are not represented in the one or more other data request segments and the one or more specific sub scopes in the specific scope.  
However, in analogous art, Mohaban teaches generating one or more of: an Docket No. A3227US (80011-0023)- 44 -exclusion network policy for one or more other data request segments other than the one or more specific sub scopes in the specific scope, or a catch-all network policy for data requests that are not represented in the one or more other data request segments and the one or more specific sub scopes in the specific scope (identifying and classifying traffic flows based upon the type of traffic flow such as by application (Mohaban Paragraph [0087]) creating a default policy value when there is no mapping of a particular traffic type (Mohaban Paragraph [0094]) traffic flow may be service requests (Mohaban Paragraph [0023])).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Mohaban related to implementing a default policy and Lissack and Holcombe for the purpose of handling unclassified data traffic. One would be motivated as such as when data traffic that is not of an established type is received a network device, it may be handled by the default policy rather than being dropped or resulting in an error.

Regarding claim 12, where Lissack and Holcombe teach the non-transitory computer readable medium as recited in Claim 8, Lissack and Holcombe fail to teach generating one or more of: an Docket No. A3227US (80011-0023)- 44 -exclusion network policy for one or more other data request segments other than the one or more specific sub scopes in the specific scope, or a catch-all network policy for data requests that are not represented in the one or more other data request segments and the one or more specific sub scopes in the specific scope.  
However, in analogous art, Mohaban teaches generating one or more of: an Docket No. A3227US (80011-0023)- 44 -exclusion network policy for one or more other data request segments other than the one or more specific sub scopes in the specific scope, or a catch-all network policy for data requests that are not represented in the one or more other data request segments and the one or more specific sub scopes in the specific scope (identifying and classifying traffic flows based upon the type of traffic flow such as by application (Mohaban Paragraph [0087]) creating a default policy value when there is no mapping of a particular traffic type (Mohaban Paragraph [0094]) traffic flow may be service requests (Mohaban Paragraph [0023])).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Mohaban related to implementing a default policy and apply them to the teachings of Lissack and Holcombe for the purpose of handling unclassified data 

Regarding claim 19, where Lissack and Holcombe teach the apparatus as recited in Claim 15, Lissack and Holcombe fail to teach generating one or more of: an Docket No. A3227US (80011-0023)- 44 -exclusion network policy for one or more other data request segments other than the one or more specific sub scopes in the specific scope, or a catch-all network policy for data requests that are not represented in the one or more other data request segments and the one or more specific sub scopes in the specific scope.  
However, in analogous art, Mohaban teaches generating one or more of: an Docket No. A3227US (80011-0023)- 44 -exclusion network policy for one or more other data request segments other than the one or more specific sub scopes in the specific scope, or a catch-all network policy for data requests that are not represented in the one or more other data request segments and the one or more specific sub scopes in the specific scope (identifying and classifying traffic flows based upon the type of traffic flow such as by application (Mohaban Paragraph [0087]) creating a default policy value when there is no mapping of a particular traffic type (Mohaban Paragraph [0094]) traffic flow may be service requests (Mohaban Paragraph [0023])).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Mohaban related to implementing a default policy and apply them to the teachings of Lissack and Holcombe for the purpose of handling unclassified data traffic. One would be motivated as such as when data traffic that is not of an established type is received .

Claims 6, 13, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Lissack in view of Holcombe and further in view of Wen (US 7,509,229 B1).
Regarding claim 6, where Lissack and Holcombe teach the method as recited in Claim 1, wherein the customized network strategy for the sub scope comprises one or more estimated optimal parameter values for one or more network parameters, and wherein the one or more estimated optimal parameter values are determined through a heuristic learning process based at least in part on the network traffic data (determining the hierarchy of traffic categories is performed together with the determination of various network configuration options such as bandwidth limits, latency goals or constraints, and so on, for each of the categories (Lissack Paragraph [0023]) repeating the monitoring steps after the metadata is received and applied to the network nodes to further refine the metadata and subsequent time periods (Lissack Paragraph [0028])), Lissack and Holcombe fail to teach of a learning process being a Bayesian learning process.  
However, in analogous art, Wen teaches a learning process being a Bayesian learning process (using a Bayesian method for determining statistical uncertainty in various computations (Wen Col. 3 Lines 55 – 56)).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Wen related to implementing Bayesian analysis and apply them to the teachings of Lissack and Holcombe for the purpose of using a known analysis technique to make valid prediction. One would be motivates as such as classical inferential models, unlike Bayesian (Wen Col. 3 Lines 57 – 64).

Regarding claim 13, where Lissack and Holcombe teach the non-transitory computer readable medium as recited in Claim 8, wherein the customized network strategy for the sub scope comprises one or more estimated optimal parameter values for one or more network parameters, and wherein the one or more estimated optimal parameter values are determined through a heuristic learning process based at least in part on the network traffic data (determining the hierarchy of traffic categories is performed together with the determination of various network configuration options such as bandwidth limits, latency goals or constraints, and so on, for each of the categories (Lissack Paragraph [0023]) repeating the monitoring steps after the metadata is received and applied to the network nodes to further refine the metadata and subsequent time periods (Lissack Paragraph [0028])), Lissack and Holcombe fail to teach of a learning process being a Bayesian learning process.  
However, in analogous art, Wen teaches a learning process being a Bayesian learning process (using a Bayesian method for determining statistical uncertainty in various computations (Wen Col. 3 Lines 55 – 56)).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Wen related to implementing Bayesian analysis and apply them to the teachings of Lissack and Holcombe for the purpose of using a known analysis technique to make valid prediction. One would be motivates as such as classical inferential models, unlike Bayesian models, do not permit introduction of prior knowledge into calculations and this knowledge may be useful to reach a conclusion (Wen Col. 3 Lines 57 – 64).

Regarding claim 20, where Lissack and Holcombe teach the apparatus as recited in Claim 15, wherein the customized network strategy for the sub scope comprises one or more estimated optimal parameter values for one or more network parameters, and wherein the one or more estimated optimal parameter values are determined through a heuristic learning process based at least in part on the network traffic data (determining the hierarchy of traffic categories is performed together with the determination of various network configuration options such as bandwidth limits, latency goals or constraints, and so on, for each of the categories (Lissack Paragraph [0023]) repeating the monitoring steps after the metadata is received and applied to the network nodes to further refine the metadata and subsequent time periods (Lissack Paragraph [0028])), Lissack and Holcombe fail to teach of a learning process being a Bayesian learning process.  
However, in analogous art, Wen teaches a learning process being a Bayesian learning process (using a Bayesian method for determining statistical uncertainty in various computations (Wen Col. 3 Lines 55 – 56)).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Wen related to implementing Bayesian analysis and apply them to the teachings of Lissack and Holcombe for the purpose of using a known analysis technique to make valid prediction. One would be motivates as such as classical inferential models, unlike Bayesian models, do not permit introduction of prior knowledge into calculations and this knowledge may be useful to reach a conclusion (Wen Col. 3 Lines 57 – 64).

Claims 7, 14, and 21 are rejected under 35 U.S.C. §103 as being unpatentable over Lissack in view of Holcombe and further in view of Chandrayana et al. (US 2014/0304395 A1), hereinafter “Chandrayana”.
Regarding claim 7, where Lissack and Holcombe teach the method as recited in Claim 1, wherein the customized network strategy for the sub scope comprises one or more estimated optimal parameter values for one or more network parameters, and wherein the one or more estimated optimal parameter values are used by the one or more user devices to improve performance for the one or more new data requests (networking configuration metadata may be generated based upon desired capabilities or desired responsiveness to specific events (Lissack Paragraph [0062]) constantly improving the transferring of traffic data based upon a feedback loop (Lissack Paragraph [0028])), Lissack and Holcombe fail to teach of improving download performance.
However, in analogous art, Chandrayana teaches improving download performance (Chandrayana Paragraph [0222]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Chandrayana related to improving download performance specifically and apply them to the teachings of Lissack and Holcombe for the purpose of substituting one known technique for another to yield predictable results. One would be motivated as such as download performance would directly benefit user experience.  

Regarding claim 14, where Lissack and Holcombe teach the non-transitory computer readable medium as recited in Claim 8, wherein the customized network strategy for the sub scope comprises one or more estimated optimal parameter values for one or more network parameters, and wherein the networking configuration metadata may be generated based upon desired capabilities or desired responsiveness to specific events (Lissack Paragraph [0062]) constantly improving the transferring of traffic data based upon a feedback loop (Lissack Paragraph [0028])), Lissack and Holcombe fail to teach of improving download performance.
However, in analogous art, Chandrayana teaches improving download performance (Chandrayana Paragraph [0222]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Chandrayana related to improving download performance specifically and apply them to the teachings of Lissack and Holcombe for the purpose of substituting one known technique for another to yield predictable results. One would be motivated as such as download performance would directly benefit user experience.  

Regarding claim 21, where Lissack and Holcombe teach the apparatus as recited in Claim 15, wherein the customized network strategy for the sub scope comprises one or more estimated optimal parameter values for one or more network parameters, and wherein the one or more estimated optimal parameter values are used by the one or more user devices to improve performance for the one or more new data requests (networking configuration metadata may be generated based upon desired capabilities or desired responsiveness to specific events (Lissack Paragraph [0062]) constantly improving the transferring of traffic data based upon a feedback loop (Lissack Paragraph [0028])), Lissack and Holcombe fail to teach of improving download performance.
Chandrayana teaches improving download performance (Chandrayana Paragraph [0222]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Chandrayana related to improving download performance specifically and apply them to the teachings of Lissack and Holcombe for the purpose of substituting one known technique for another to yield predictable results. One would be motivated as such as download performance would directly benefit user experience.  

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 9,535,868 B1) teaches constructing traffic trees characterizing network traffic based upon collected data.
Stevens et al. (US 2014/0181285 A1) teaches obtaining control information and storing it as metadata to be processed and executed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.B/Examiner, Art Unit 2459             

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459